Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 3, 5-8, 10, 11 and 18-22 are currently pending in the instant application.  Applicants have amended claims 1, 5 and 18-21 and canceled claims 2, 4, 9 and 12-17 in an amendment filed on March 2, 2022.  Claims 1, 3, 5-8, 10, 11, 21 and 22 are rejected and claims 18-20 are withdrawn from consideration in this Office Action.

I.	Response to Arguments
Applicants’ amendment, filed on March 2, 2022, has overcome the rejection of claims 9 and 12-17 under 35 USC 112, first paragraph as not being enabled for the full scope of the claimed invention; the objection of claims 5-17, 21 and 22 as being improper multiple dependent claims; the objection of claims 1-17 and 22 for containing non-elected subject matter and the objection of claims 5-17, 21 and 22 as not ending in a period.  The above rejection and objections have been withdrawn.

Applicants’ amendment does overcome the rejection of claims 1-17, 21 and 22 under 35 USC 102(a)(1) as being anticipated by Huang, et al. or Li, et al. or Lim, et al. Ryu, et al. The above rejection for these claims have been withdrawn.
Applicants arguments with regards to the rejection of claims 1, 3, 5-8, 10, 11 and 21 and 22 under 35 USC 102(a)(1) as being anticipated by Sassi, et al. have been fully considered but are not found to be persuasive. First, Applicants submit that the date in the Sassi, et al. reference was published on July 12, 2017 whereas the priority date of claim 1 is July 5, 2017.  However, the Examiner wants to point out that the priority date is for the foreign priority application ITALY 102017000075637 that has not been translated and Applicants cannot rely upon this application for the priority date of July 5, 2017.  This was indicated at the end of the Sassi, et al. rejection on page 7 of the Office Action. Until an English translation is filed by Applicants, the priority date for the rejected claims is July 5, 2018. Therefore, the Sassi, et al. reference is considered a proper 102(a)(1) prior art reference and the rejection has been maintained.
Applicants argue that the above references do not disclose the molecule of claim 1 because the molecules of claim 1 gave important unexpected advantages described in the patent application. Applicants further argue that the specification shows that the compounds inhibit the proliferation of the colon (HCT116), and lung (H1299) adenocarcinoma cells, the melanoma cells (A375), and the skin squamous carcinoma (A431), renal carcinoma (786-O), prostate carcinoma (PC3), mammary carcinoma (BT549), etc.  However, the Examiner wants to point out that the claims are drawn to products not to methods of treating so the prior art reference only has to teach the compound for it to be considered prior art under 102(a)(1).   Applicants have not specifically defined what the linker is and what the radical is in the claims and because of that these compounds fall within the scope of the rejected claims.  Therefore, the 102(a)(1) rejection is proper and maintained in this Office Action.
Applicants’ amendment did not overcome the objection of claim 21 for containing non-elected subject matter.  Applicants elected the scope drawn to compounds of formula III but claim 21 still includes additional formulae such as IV, V, VI , VII, VIII,  IX, X,  and XI which do not fall within the scope of formula III.  Applicants are suggested to amend claim 21 to delete the non-elected subject matter. 

II.	Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-8, 10, 11, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sassi, et al. (Pharmacological Research 124(2017) 9-19). The instant invention claims a product with the formula 
    PNG
    media_image1.png
    299
    663
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    75
    672
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    195
    674
    media_image3.png
    Greyscale


 
The Sassi, et al. reference teaches quercetin derivatives such as 
    PNG
    media_image4.png
    158
    234
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    22
    210
    media_image5.png
    Greyscale
 wherein for example, a is 1, X is CH2, HH  b is 0, c is 0, d is 0, e is 0, f is 0, R1 is H and L is 
    PNG
    media_image6.png
    67
    108
    media_image6.png
    Greyscale
n is 2 (See compound Q-3P, page 12, Figure 1) and these compounds having potential anti-cancer activity.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 5-8, 10, 11, 21 and 22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants have amended the subgenus formula III in claim 1 to the subgenus formula 
    PNG
    media_image7.png
    332
    636
    media_image7.png
    Greyscale
 but this subgenus is not disclosed in the original specification and is considered new matter because the amendment introduces subject matter that is not supported by the original disclosure.  Formula III in the specification has the following structure 
    PNG
    media_image8.png
    172
    444
    media_image8.png
    Greyscale
(see page 82 and claim 21).  Applicants have added a new structure with variable definitions that are not disclosed in the specification.   To overcome the rejection, Applicants are suggested to amend the structure in claim 1 so that it reads on the structure of formula III 
    PNG
    media_image8.png
    172
    444
    media_image8.png
    Greyscale
as elected by Applicants and as defined in the original specification.


III.  Objections
Claim Objection-Non Elected Subject Matter
	Claim 21 is objected to as containing non-elected subject matter.  The compounds not drawn to compounds of formula III are considered non-elected subject matter.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.


IV.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626